Citation Nr: 0932846	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and January 2002 rating 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Wilmington, Delaware.  The Board notes that 
the Veteran's claims for service connection for a bilateral 
shoulder disability and right ear hearing loss were initially 
denied by a November 1999 rating decision and the Veteran was 
informed of this decision in December 1999.  He subsequently 
filed a Notice of Disagreement (NOD) in November 2000.  The 
RO issued a rating decision in January 2002 which again 
denied the Veteran's claims for service connection.  The 
Veteran filed an NOD with this rating action dated in April 
2002.  The RO issued a Statement of the Case with respect to 
both issues in January 2004.  In February 2004, the veteran 
filed a Substantive Appeal only with respect to the issue of 
service connection for a bilateral shoulder condition.

In his February 2004 Substantive Appeal, the Veteran 
requested the opportunity to testify at a Board hearing held 
before a Veterans Law Judge in Washington DC.  The RO 
scheduled the hearing for June 2004.  The Veteran, however 
cancelled the hearing and, since that time, has not requested 
the opportunity to testify at another Board hearing.  In 
light of the above, the Board finds that the Veteran's 
request to testify at a Board hearing has been withdrawn. See 
38 C.F.R. § 20.704 (2003).

This claim was previously remanded by the Board in April 2006 
for further development.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the competent 
medical evidence of record has shown that a bilateral 
shoulder disability is causally related to his military 
service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
bilateral shoulder disability was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year after discharge from service. 38 
U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. § 1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

The Veteran contends that his bilateral shoulder disability 
resulted from the heavy lifting of cargo he performed during 
his active service.  

Service treatment records are absent of any findings of 
shoulder problems.  The Veteran's service treatment records 
do, however, reflect that he was involved the loading and 
offloading of cargo from military aircrafts in during active 
service.  

VA outpatient treatment reports from November 1999 to April 
2002 reflect that the Veteran was treated for joint pain in 
the shoulder and was initially diagnosed with myalgias in 
December 1999.  Subsequent to x-rays taken in December 1999, 
which reflected mild degenerative joint disease of the 
acromioclavicular (AC) joints, the Veteran was diagnosed with 
osteoarthritis of the AC joints, bilaterally.  An April 2002 
x-ray revealed that bone mineralization and joint spaces were 
within normal limits and the impression noted that both 
shoulders were radiographically within normal limits.  

In an October 2003 VA examination, the Veteran was diagnosed 
with chronic bursitis/tendonitis with some adhesive 
capsulitis in both shoulders, right worse than the left.

In an April 2008 VA examination, the Veteran was diagnosed 
with chronic bursitis and tendinitis, with degenerative joint 
disease of the acromioclavicular and glenohumeral joints, 
bilaterally.  The examiner opined, based upon a review of the 
claims file and a copy of the Board's prior remand, that it 
was at least as likely as not that the Veteran's condition 
was caused by his service, noting that the Veteran's history 
during his service was compatible with bursitis and 
tendinitis.  The examiner also concluded that arthritis was 
not diagnosed within one year of service, as the April 2002 
x-rays were normal without any degenerative joint disease, 
although present x-rays demonstrated degenerative joint 
disease.

After a careful review of the record, and resolving all doubt 
in favor of the Veteran, the Board has determined, based upon 
the medical and satisfactory lay evidence set forth above, 
that the Veteran's current bilateral shoulder disability was 
incurred during his active service.  The Veteran's service 
treatment records, which reflect his duties included loading 
and offloading cargo during his active service, support his 
contentions of heavy lifting during his active service.  The 
post service medical evidence of record reflects that the 
Veteran is currently diagnosed with chronic bursitis and 
tendinitis, with degenerative joint disease of the 
acromioclavicular and glenohumeral joints, bilaterally.  
Finally, the April 2008 VA examiner opined, based upon a 
review of the record and a copy of the Board's prior remand, 
that it was at least as likely as not that the Veteran's 
condition was caused by his service.  Thus, the Board finds 
that this opinion puts the evidence in relative equipoise, 
and as such, service connection for a bilateral shoulder 
disability is warranted.  

Thus, resolving all reasonable doubt in favor of the Veteran, 
service connection for a bilateral shoulder disability is 
warranted.  38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Lewinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral shoulder disability is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


